DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 08/03/2021, is acknowledged.  
Applicant has previously elected without traverse the invention of Group I, Claims 1, 6, 9-11, drawn to a method of treating an inflammatory condition associated with vagal nerve efferent pathway.  
Claims 1, 6, 9-13 and 15-24 are pending in this action.  Claims 7 and 14 have been cancelled.  Claims 2-5 and 8 have been cancelled previously.  Claims 12-13 and 15-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 6, 9-10, 12-13, 15-17, 20-22 have been amended.  Claims 1, 6, 9-13 and 15-24 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application claims benefit of provisional U.S. Application No. 62/613,949, filed January 5, 2018. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or 112(pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 (dependent on claim 1) is not further limiting to the method claimed in claim 1, as said method already requires orally administering a solution consisting of sodium bicarbonate, ammonia, and water.  Therefore, claim 6 fails to further limit the method disclosed in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Reasons for Allowance
Claims 1, 9, 10 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of pharmaceutical products that can be used for treatment inflammatory conditions and include sodium bicarbonate and ammonium.  The prior art does not teach or suggest the claimed invention as a method of treating inflammatory conditions by orally administering to a subject in need thereof a solution consisting of sodium bicarbonate, ammonium, and water as instantly claimed for treating inflammatory conditions, wherein said treatment provides selective stomach alkalization without systemic alkalization.

Rejoinder
Claims 1, 9, 10 are directed to an allowable method of using a product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13, 15-24, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on 08/21/2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  MPEP § 804.01.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 comprises the typographic error “formulated in solution” that needs to be corrected to “formulated in a solution”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 (dependent on claim 12) recites the limitation “the method further comprises an alkaline salt...” that is unclear.  In the present case, it is noted that independent claim 12 discloses “a method comprising orally administering a solution consisting of...”.  Therefore, it is unclear what does claim 15 disclose.  Is it an additional step of the claimed method, e.g., the method further comprises orally administering an alkaline salt
Claim 17 recites the limitation “a composition comprising a solution consisting of...” that is unclear.  In the present case, the structure of the claimed composition is not clearly defined.  Is it “a solution comprising a solution consisting of” OR “a solid structure comprising droplets/inclusions/solutions consisting of”.  Similar is applied to claims 18, 20, 21.  Clarification is required.  
Claim 19 recites the limitation “the composition is formulated as an extended release formulation” that is unclear, because it is unclear what should be released from the disclosed composition.  Clarification is required.  
Claims 22-24 are rejected as being dependent on rejected independent claim 17 and failing to cure the defect.

Conclusion
Claims 1, 9, 10, 12, 13 are allowed.
Claims 6, 15-24 are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615